Citation Nr: 1638809	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-25 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent, prior to December 10, 2008, for general anxiety disorder (GAD), and in excess of 50 percent thereafter.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU), due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to May 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

On his June 2010 substantive appeal, VA Form-9, the Veteran marked that he desired to testify before a member of the Board.  Subsequently, in a June 2011 letter, the Veteran wrote that he wished to cancel his hearing.  The hearing request has been withdrawn.  See 38 C.F.R. §§ 20.703, 20.704 (2015).

This case was previously before the Board in March 2015.  At that time, the Board remanded the case for additional development.  Unfortunately, for the reasons discussed below, another remand is required.  See Stegall v. West, 11. Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The development actions requested in the Board's March 2015 remand were not fully completed.  A remand by the Board confers on claimants, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remand must be conducted prior to adjudication.

In the March 2015 remand, the Board ordered the RO to schedule the Veteran for a VA psychiatric examination under the DSM-IV, to determine the current, nature, extent, and severity of his service-connected GAD.  The examiner was specifically requested to assign a numerical code under the Global Assessment of Functioning (GAF) scale.  The examiner was further requested to address the impact of the Veteran's service-connected GAD on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM, Fourth Edition (DSM-IV) and replace them with references to the recently updated DSM-5.  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015) (emphasis added).  The AOJ certified the Veteran's appeal to the Board in June 2011 and therefore, this claim is governed by DSM-IV.  Therefore, while the Board acknowledges that the DSM-5 represents the most up-to-date clinical diagnostic guidelines, due process requires that the Veteran's claims must also be considered using the DSM-IV criteria.

In a September 2015 VA examination report, the examiner evaluated the Veteran under the DSM-5 criteria.  Additionally, while the Veteran was diagnosed with an unspecified anxiety disorder, the examiner failed to note what his GAF score was and never noted how severe the Veteran's level of occupational and social impairment was.  The examiner reported that the Veteran "endorsed a high frequency of symptoms that are highly atypical in patients with genuine psychiatric or cognitive disorders, raising the suspicion of malingering."  As a result, the examiner concluded that "[t]hese results indicate that it is currently impossible to determine an accurate diagnosis or what, if any, functional impairment (social or occupational) there is as a result of those symptoms."

In an April 2016 VA examination report, the Veteran was again evaluated under the DSM-5, and not the DSM-IV, criteria.  The Veteran was diagnosed with anxiety, and the examiner noted that he had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The VA examiner never assigned the Veteran a GAF score.  Additionally, while the Veteran denied any difficulties with his activities of daily living, the VA examiner never opined as to the impact of the Veteran's service-connected disabilities on his ability to secure and follow substantially gainful employment consistent with his education and occupational experience.  A new VA examination is necessary to evaluate the Veteran's GAD under the DMS-IV criteria, and to determine if he is able to secure and follow substantially gainful employment.

Accordingly, the case is REMANDED for the following actions:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims for GAD and TDIU.  All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.

2. If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claim.  Additionally, inform the Veteran of the consequences for failure to report for a VA examination or failure to cooperate with the examiner.  38 C.F.R. §§ 3.158, 3.655 (2015).

4. AFTER the above has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination, under the DSM-IV, to determine the current nature, extent, and severity of his service-connected GAD.  The claims folder and a copy of this remand must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report.  

The examiner is directed to administer all necessary psychological testing, and to prepare a report which fully discusses the Veteran's symptomatology and test findings as related to the diagnostic criteria for GAD.  The examiner is requested to assign a numerical code under the GAF Scale.  The examiner should also indicate the degree of social and occupational impairment due to GAD.

5. The examiner should determine the functional effects of the Veteran's service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to the impact of the Veteran's service-connected disabilities on his ability to secure and follow substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities or age.

6. A complete rationale for any opinion must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

7. Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




